DETAILED ACTION

The after-final amendment filed on March 15, 2022 is considered to prima facie place the application in condition for allowance and thus has been entered. Upon further consideration, the indicated allowability of the claims is withdrawn in view of the previously applied reference(s) including Sawan. Rejections based on the previously cited reference(s) follow. The Examiner respectfully regrets any inconvenience caused by this action.
Because the new grounds of rejection were not necessitated by applicant’s subject after-final amendment, the finality of the Office action of December 30, 2021 has been withdrawn.

Election/Restrictions
Due to the re-opening of prosecution, it is respectfully submitted that the previously withdrawn claims, claims 2, 3, 7, 8, and 10, have again been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“pipe reamer attachment … configured to deburr the workpiece” in claim 1, lines 11-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sawan, pn 4,347,634 in view of Official notice as evidenced by Floyd, 5,142,825.
Sawan substantially discloses applicant’s claimed invention, and specifically discloses an apparatus (e.g., see Figs. 7-8) with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a housing (e.g., 14 in both embodiments; see Fig. 2, 8);
a handle coupled to the housing and configured to be grasped by a user during a cutting operation;
a motor (e.g., 16 in both embodiments) supported by the housing;
a drive wheel assembly (e.g., including 44 and the structure rotatable therewith in the embodiment of Figs. 1-6; including 58, 66, 68 in the embodiment of Figs. 7-10) rotationally driven by the motor, the drive wheel assembly at least partially disposed within the housing (e.g., see Fig. 2; see Fig. 8);
a saw blade (e.g., 44; 58) driven by the drive wheel assembly, the saw blade driveably disposed on an outer periphery of a drive wheel of the drive wheel assembly (e.g., in each embodiment, the saw blade is integrally attached on an outer periphery of the drive wheel thereof) and configured to cut a workpiece during the cutting operation; and
a pipe reamer attachment (e.g., 40; 40) coupled to the drive wheel assembly (e.g., via 18; via 70), wherein the pipe reamer attachment is configured to deburr the workpiece after completion of the cutting operation;
wherein the motor defines a rotational axis (e.g., at 18; at 70), and wherein the pipe reamer attachment is rotationally driven by the motor about the rotational axis;
[claim 4] wherein the motor defines a rotational axis (e.g., at 18; at 70), and wherein the pipe reamer attachment is rotationally driven by the motor about the rotational axis.
Thus, Sawan lacks a handle as follows:
[from claim 1] a handle coupled to the housing and configured to be grasped by a user during a cutting operation.
However, the Examiner takes Official notice that it is old and well known to provide a separate and/or additional handle on such hand-held tools for various well known benefits including providing a vibration-free gripping structure, to provide a more comfortable gripping structure, to provide a dual purpose structure that can both hold a power supply source such as a battery and act as a handle, and/or to provide a gripping structure such that the tool can be held at a distance away from the user to reach remote areas that are either hard-to-reach or are dangerous to place a user’s hand therein as well as other known reasons. As evidence in support of the taking of Official notice, Floyd discloses one example of such a handle (e.g., 18) in which a battery (e.g., 22) is provided to power the tool, which is extremely useful when an electrical power source for connecting a power cord is not available. Therefore, it would have been obvious to one having ordinary skill in the art to couple one or more additional handles to the housing of Sawan to gain the well-known benefits including those described above.
Further, in the alternative, if it is argued that Sawan does not disclose a saw blade “driveably disposed on an outer periphery of a drive wheel of the drive wheel assembly”, it is respectfully submitted that such a distinction is a matter of making integral structures separate; for example, by providing a support disk (i.e., “a drive wheel”), and then fixing or otherwise driveably providing a saw blade structure on along the periphery of the disk. It is respectfully submitted that it is well settled case law that it would have been obvious to one having ordinary skill in the art at the time the invention was made to make such structures as separate structures that are drivably attached, including fixedly attached, to one another, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sawan, pn 4,347,634 in view of Official notice as evidenced by Floyd, 5,142,825 as applied to claim 1 above, and further in view of Rosanova, pn 6,134,997.
Sawan and the modified Sawan are silent as to the reamer attachment configuration and thus lack(s) the specific configuration of the pipe reamer attachment as follows:
[claim 5] wherein the pipe reamer attachment is removably coupled to the drive wheel assembly;
[claim 6 (from 5)] further comprising a quick disconnect coupling that couples the pipe reamer attachment to the drive wheel assembly.
	However, the Examiner takes Official notice that removable reamer attachments, including those that are considered to be “quick disconnect coupling” attachments are old and well known in the art and provide various well known benefits, primarily facilitating the quick removal of a worn, damaged, or otherwise unusable reamer tool and the quick attachment of a replacement reamer tool so as to avoid significant downtime and thus provide a more efficient operation. As evidence in support of the taking of Official notice, Rosanova discloses such a quick disconnect reamer attachment which includes a reamer tool (e.g., 71) having a shaft (e.g., 73) that is removably mounted in the cavity (e.g., 75) of a drive shaft (e.g., 33), and is held in place by a quick disconnect structure including a releasable detent structure (e.g., 76). Therefore, it would have been obvious to one having ordinary skill in the art to provide such quick disconnect attachment structure on the apparatus of Sawan to gain the well-known benefits including those described above.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sawan, pn 4,347,634 in view of Official notice as evidenced by Floyd, 5,142,825 as applied to claim 1 above, and further in view of Official notice as evidenced by Wright, pn 1,955,447, Romero, pn 2,330,242, Janik, pn 3,495,483, Brownfield, 3,559,514, and Zick et al., U. S. Pub. No. 2008/0219790.
Sawan and the modified Sawan substantially disclose(s) applicant’s claimed invention, and specifically discloses an apparatus (e.g., see Figs. 7-8) with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
[claim 9] wherein the pipe reamer attachment includes an annular shroud (e.g., 36) and a blade for engaging the workpiece, and wherein the blade is disposed within the annular shroud (e.g., as shown in Fig. 8).
That is, Sawan discloses a reaming tool (e.g., 40) but Sawan and the modified Sawan lack(s) a blade.
However, the Examiner takes Official notice that reaming tools that include one or more blades are old and well known in the art and provide various known benefits including effectively reaming certain types of materials or performing a desired reaming operation. As evidence in support of the taking of Official notice, Wright (e.g., see 18), Romero (e.g., see page 2, lines 41-42), Janik (e.g., see 16-19; see col. 2, lines 13-14), Brownfield (e.g., 11), and Zick (e.g., 120, 125, 130) each disclose an example of a reaming tool having one or more blades. Therefore, it would have been obvious to one having ordinary skill in the art to provide such a reaming tool having a blade on the apparatus of Sawan to gain the well-known benefits including those described above.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the modified grounds of rejection.

Conclusion
Applicant's amendment filed on September 7, 2021 necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M. Michalski can be reached at 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
June 4, 2022